Murphy, P. J.
(dissenting in part). I disagree with that portion of the majority opinion as affirms the defendant’s conviction of criminal sale of a controlled substance in the third degree (Penal Law, § 220.39).
To the extent here relevant, CPL 300.10 (subd 2) provides: "The court must also state the material legal principles applicable to the particular case, and, so far as practicable, explain the application of the law to the facts, but it need not marshal or refer to the evidence to any greater extent than is necessary for such explanation.”
I would agree with the majority that, under People v Jackson (39 NY2d 64, 68), the trial court correctly received evidence as to the uncharged crimes for the limited purpose of establishing that Williams and Harrison were acting in concert. However, in contravention of the mandatory provisions of CPL 300.10 (subd 2) the trial court never instructed the jury that (1) the defendant could only be convicted for his participation in the sale to Moore, and (2) the evidence presented in relation to the unchárged crimes should be considered for the limited purpose of determining whether Williams and Harrison acted in concert. Instead, the trial court gave a highly ambiguous and misleading charge as is exemplified in the following excerpts:
"the court: Now, Members of the Jury, at this time as you know I will instruct you on the law to be applied to the case. And, then you will go into the jury room and go over the evidence and decide what happened on December 7th, 1974 * * *
*270"It is your function and a most important one, it is to the People of the State of New York and to the defendants to make your determination as to this guilt or innocence with respect to December 7, 1974, based upon the rules which I’m instructing you on * * *
"Now, in this case there is a claim made by the Prosecution that on December 7, the defendants Anthony Harrison and Steven Williams were seen in an act, in several acts, that one would take money, one would go behind the door, one would go and pick up the bag, take something out of it and pass it along”.
From the foregoing excerpts, the jury may have erroneously concluded that the defendant could be convicted of the sale count on the evidence adduced with reference to the uncharged crimes (cf. People v Andujar, 61 AD2d 755; cf. People v Batchelor, 57 AD2d 1059). While defense counsel failed to request limiting instructions with regard to the probative value of the evidence bearing upon the uncharged crimes, this court may and should reverse, in the interest of justice, to afford the defendant a fair trial on this count (CPL 470.15, subd 6, par [a]; People v Peller, 291 NY 438, 448; cf. People v Range, 49 AD2d 832). The right to a fair trial is self-standing and proof of guilt, however overwhelming, can never be permitted to negate that right (People v Crimmins, 36 NY2d 230, 238).
Passing references were made to the charged sale in the prosecutor’s opening statement, defense counsel’s closing statement and the charge. So too, during the course of the trial, greater emphasis may very well have been given to the evidence relating to the sale to Moore rather than to the 10 or 15 prior sales. Nonetheless, the overriding fact remains that the charge was fatally deficient on the sale count (People v Newman, 46 NY2d 126).
Accordingly, the judgment of conviction should be further modified, on the law and as a matter of discretion in the interest of justice, by reversing so much thereof as convicted the defendant of criminal sale of a controlled substance in the third degree and by ordering a new trial on that first count. As so modified, the judgment of conviction should otherwise be affirmed.
Kupferman, Sullivan and Lane, JJ., concur with Lupiano, J.; Murphy, P. J., dissents in part in an opinion.
*271Judgment, Supreme Court, New York County, rendered on June 17, 1976, modified, on the law, to the extent of reversing the conviction of criminal possession of a controlled substance in the seventh degree and dismissing said count of the indictment, vacating the sentence and remanding the matter for resentencing and, as so modified, affirmed.